EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 10:      at least one neural network sub-block layer and a max-pooling layer[,]; and
Allowable Subject Matter
Claims 1-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
               Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein an automated optical inspection and classification apparatus based on a deep learning system, to be used to detect a defect of an object through an image of the object, comprising: the neural network layer group includes at least one neural network sub-block layer and a max-pooling layer; and a fully connected-layer group with at least one fully connected layer for performing weight-based classification and outputting an inspection result; wherein the neural network sub-block layer includes: a first operational subset and a second operational subset that share a common input, an element-wise (eltwise) layer for performing a residual-related operation on an output of the first operational subset and an output of the second operational subset, and a rectified linear unit (ReLU) for performing a nonlinear operation on an output of the eltwise layer, as claimed in combination with the rest of the claim limitations, so as to enable an increase in defect detection rate and accuracy rate of automated optical inspection and improve artificial neural network structure increasing inspection speed improving result and efficiency of defect detection.
Claims 2-14 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jing et al (CN 110533041 A) discloses a multi-scale scene text detection method based on regression, belonging to the digital image processing field. The method specifically comprises: S1: setting enough training data with text position calibration; S2: constructing a feature extraction network, comprising a forward network process from low to top and a feature fusion process from top to bottom, for extracting the low middle and high level feature of each training data; S3: using a cascade module for each layer of characteristic sent to the detection layer; S4: using the regression-based detection frame; setting proper default frame according to the text characteristic; detecting the text position in the image. The cascade module adopted by the invention improves the receptive field of the network, o that the default frame of the set text characteristic is very suitable, finally accurately detecting the text position in the image.
Hu et al (CN 108319972 A) discloses an end for image semantic segmentation of the end difference network learning method, comprising the following steps: using Caffe deep learning frame building main network structure and complete network structure, respectively, wherein the segmentation result and the real main network structure used for generating coarse segmentation model and training set small target area of each of the images, a complete network for final image semantic segmentation, rough model of the part using the training set of data training main network, obtained by rough model segmentation graph comparing the error area of coarse division model; the obtained crude model as the initialization parameter training complete network model to obtain the final segmentation result, establishing an image semantic segmentation model, dividing the model test, dividing the test image model dividing all 3 image semantic obtained according to step. The method can target area is more sensitive to small, at the same time, it can solve the edge blur and similar part misjudging problem at a certain extent.
Gao et al (CN 109389667 A) discloses a based on deep learning efficient global light illumination drawing method, comprising the following steps: 1) selecting or generating multiple groups of image, each group includes color effect rough k pieces of different photon collection using radius to perform light illumination calculation and rendering, for each set of images, the set of k pieces of color effect picture on the three channels as the input of neural network  2) using the neural network to input data for training to obtain the neural network  model and various parameters; 3) according to the current parameter to be view rendering and three-dimensional scene, perform photon mapping method, generates k pieces of color rough effect graph and the k pieces of color chart on the three channels stacked as input data, then using step 2) training the neural network  model to obtain and each parameter of the current input data to obtain the final synthesis of the rendered image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884